Case 2:17-cv-03679-SVW-AGR Document 292-4 Filed 07/12/19 Page 1 of 5 Page ID
                                 #:6606




                       EXHIBIT 3




                                  Exhibit 3
                                    20
Case 2:17-cv-03679-SVW-AGR Document 292-4 Filed 07/12/19 Page 2 of 5 Page ID
                                 #:6607
 Fired Snapchat employee lawsuit alleges company lied to IPO investors - Business Insider                  Page 1 of 4




 A fired Snapchat employee claims the company lied to
 investors ahead of its IPO
         ROB PRICE
         JAN. 5, 2017, 8:03 AM


 A former Snapchat employee is accusing the
 company of lying to investors as it pursues its plans
 to go public.

 In a lawsuit filed in California on Wednesday,
 former growth lead Anthony Pompliano alleges that
 the company has been "falsely misrepresenting"
 itself, that he was hired away from Facebook so the
 company could gain confidential information, and
 that he was fired under false pretenses after raising
 his concerns.

 "Snapchat will not let anything stand in its way of
 an IPO, including its obligations to represent
 material facts accurately," Pompliano's court filing
 says.

 Snap Inc., as Snapchat is now called, has denied the        Snapchat CEO Evan Spiegel.
 allegations, countering that they are "totally made
 up by a disgruntled former employee."
                                                             Kimberly White/Getty Images for Vanity Fair

 We first heard about the case via The Hollywood
 Reporter, and you can read Pompliano's full court
 filing below.

 Pompliano joined Snapchat on August 31, 2015, according to the filings — and was abruptly terminated three
 weeks later.

 Much of the information in Pompliano's court
 filing is redacted, so we don't yet have all the
 details. We don't know the specifics of what
 Snapchat has been accused of lying about to
 investors, for example.

 We do know that he also claims that Snapchat
 hired him away from Facebook to steal the larger
 social network's trade secrets.

 "The real reason Snapchat hired Mr. Pompliano
 away from Facebook was not to build a growth
 team, but for the nefarious purpose of obtaining




 http://www.businessinsider.com/fired-snapchat-employee-pompliano-lawsuit-ipo-2017-1                        11/2/2017
                                                         Exhibit 3
                                                           21
Case 2:17-cv-03679-SVW-AGR Document 292-4 Filed 07/12/19 Page 3 of 5 Page ID
                                 #:6608
 Fired Snapchat employee lawsuit alleges company lied to IPO investors - Business Insider         Page 2 of 4



 Facebook's confidential and proprietary
 information," the filing alleges.

 Pompliano is seeking damages from Snapchat as
 well as an injunction to prevent the company
 from telling what he says are lies about the
 reasons for his termination.

 According to the filings, Snapchat says it fired
 him because he was "incompetent" and "not
 adequately performing in his position."
 Pompliano says the real reason is that he refused
 to provide confidential information on
 Facebook's business and raised concerns that
 Snapchat misrepresented itself to "the public,
 advertisers, prospective employees, or in
 connection with its planned IPO."

 The former employee is accusing Snapchat of
 damaging his reputation and hindering his
 efforts to find a job after working at the
 company. "Post-termination, Snapchat has
 sought to destroy his career and reputation by
 waging a smear campaign against Mr.
 Pompliano, by making false representations
 concerning the circumstances of his
 termination," the suit claims.

 A Snapchat representative declined to comment
 to Business Insider, and the company has denied
 the allegations to other outlets. A representative    An example of a heavily redacted page from the lawsuit.
 told The Hollywood Reporter: "We've reviewed
 the complaint. It has no merit. It is totally made    BI

 up by a disgruntled former employee."

 Here's the full court filing:




 http://www.businessinsider.com/fired-snapchat-employee-pompliano-lawsuit-ipo-2017-1               11/2/2017
                                                      Exhibit 3
                                                        22
Case 2:17-cv-03679-SVW-AGR Document 292-4 Filed 07/12/19 Page 4 of 5 Page ID
                                 #:6609
 Fired Snapchat employee lawsuit alleges company lied to IPO investors - Business Insider   Page 3 of 4




                                                                                




                                                                                

 Get the latest Snap stock price here.




 http://www.businessinsider.com/fired-snapchat-employee-pompliano-lawsuit-ipo-2017-1         11/2/2017
                                               Exhibit 3
                                                 23
Case 2:17-cv-03679-SVW-AGR Document 292-4 Filed 07/12/19 Page 5 of 5 Page ID
                                 #:6610
 Fired Snapchat employee lawsuit alleges company lied to IPO investors - Business Insider   Page 4 of 4




 http://www.businessinsider.com/fired-snapchat-employee-pompliano-lawsuit-ipo-2017-1         11/2/2017
                                               Exhibit 3
                                                 24
